Citation Nr: 0215073	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  99-04 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral 
defective hearing.  

2.  Entitlement to service connection for coccyx injury with 
low back problems.  

3.  Entitlement to a compensable disability rating for left 
ear otitis media.  

4.  Entitlement to a compensable disability rating for 
residuals of fractured proximal phalanx of the left ring 
finger.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1961 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and September 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Board notes that veteran also perfected an appeal of the 
denial of service connection for a bilateral knee disorder 
reflected in the RO's September 1999 rating decision.  
However, during the November 2001 personal hearing, he 
indicated that he wished to withdraw that issue from his 
appeal.  See 38 C.F.R. § 20.204 (2002).  Accordingly, that 
issue is not in appellate status.  


REMAND

The veteran was scheduled for a Board videoconference hearing 
in October 2002.  Prior to the hearing, the Board received 
notice that the veteran had recently assigned power of 
attorney to his current representative, which had not had an 
opportunity to prepare for the hearing.  The representation 
moved for a new hearing date, which was granted.  A remand is 
required for the RO to schedule a new hearing date that will 
permit the representative to review the claims folder.  
Accordingly, the case is REMANDED for the following action:

The RO should arrange for the veteran to 
be scheduled for a videoconference 
hearing at the VA office in El Paso, 
Texas.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


